Case 1:17-cv-00204-PLM-RSK ECF No. 75, PageID.568 Filed 12/19/18 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                        IN THE WESTERN DISTRICT OF MICHIGAN

RONECA ECHOLS,

       Plaintiff,
                                                     Case No. 1:17-CV-00204-PLM-RSK
-vs-                                                 Hon. Paul L. Maloney
                                                     Magistrate Judge: Ray Kent

CARRITE OF KALAMAZOO,                 D/B/A
BLACK TIE, INC., et al.,

       Defendant.

                   NOTICE OF WITHDRAWAL OF
MOTION FOR INJUNCTION AGAINST TRANSFER OF ASSETS AND FOR DEBTOR-
                   CREDITOR EXAM (ECF NO. 70)

       The Plaintiff withdraws her Motion for Injunction Against Transfer of Assets and for

Debtor-Creditor Exam (ECF No. 70).

       Plaintiff served a copy of the Order Setting Debtor-Creditor Exam (ECF No. 73) (“Order”)

on the Secretary of State, care of the Office of Investigative Services, 430 W. Allegan, 3rd Floor,

Lansing, MI 48913 on November 29, 2018. That same day, Plaintiff mailed a copy of the Order

to: 1) Black Tie, Inc., care of Steven Bailey, 16000 Force Ave., NE, Cedar Springs, MI 49139; and

2) Black Tie, Inc., care of David Brock, 5338 S. Silver Dr., NE, Comstock Park, MI 49321.

       On December 5, 2018, Mr. David Brock contacted Lyngklip & Associates Consumer Law

Center, PLC. He notified Plaintiff’s counsel that CARite Corporate, LLC has a Judgment against

Black Tie, Inc. for in excess of Two Million U.S. Dollars ($2,000,000.00) and that Black Tie, Inc.

and its owners currently have no assets. (December 14, 2018 Declaration of David Brock, Exhibit

2)




                                                1
Case 1:17-cv-00204-PLM-RSK ECF No. 75, PageID.569 Filed 12/19/18 Page 2 of 3




       Plaintiff has good reason to believe that this information is correct and that the judgment

in this case is effectively uncollectable. As such, the pending debtor-creditor examination would

constitute a waste of resources.

       In light of this information, Plaintiff withdraws her Motion for Injunction Against Transfer

of Assets and for Debtor-Creditor Exam (ECF No. 70), and requests that the Court and its staff not

proceed with that examination.



                                             Respectfully Submitted,



                                             By: s/ Ian B. Lyngklip
                                             Ian B. Lyngklip P47173
                                             Sylvia Bolos P78715
                                             LYNGKLIP & ASSOCIATES,
                                             CONSUMER LAW CENTER, PLC
                                             Attorney for Roneca Echols
                                             24500 Northwestern Highway, Ste. 206
                                             Southfield, MI 48075
                                             (248) 208-8864
                                             Ian@MichiganConsumerLaw.Com
Dated: December 19, 2018




                                                2
Case 1:17-cv-00204-PLM-RSK ECF No. 75, PageID.570 Filed 12/19/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I certify that on December 19, 2018, I will electronically file the document above with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing (NEF)

to the following persons:

Party                                                Manner

David Brock                                          Via CM/ECF System
5338 S. Silverstone Dr., NE
Comstock Park, MI 49321




                                             Respectfully Submitted,


                                             By: s/ Ian B. Lyngklip
                                             Ian B. Lyngklip P47173
                                             Sylvia Bolos P78715
                                             LYNGKLIP & ASSOCIATES,
                                             CONSUMER LAW CENTER, PLC
                                             Attorney for Roneca Echols
                                             24500 Northwestern Highway, Ste. 206
                                             Southfield, MI 48075
                                             (248) 208-8864
                                             Ian@MichiganConsumerLaw.Com
Dated: December 19, 2018




                                                 3
